The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 30, 2014

                                     No. 04-13-00703-CR

                                     Aaron T. ALVAREZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR12559
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER


       The court reporter’s third extension of time to file the reporter’s record is GRANTED.
The reporter’s record must be filed no later than February 25, 2014. No further extensions will
be considered.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court